TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00367-CR




Le Roy Mott, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 56371, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Scott K. Stevens, is ordered to tender a brief in this cause no later than January 27,
2006.  No further extension of time will be granted.
It is ordered January 19, 2006. 
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish